Appeal by defendant from an order of the 'Supreme Court, Queens County, dated April 17, 1968, which denied his motion to change the place of trial from Queens County to Sullivan County. Order reversed, on the law and the facts and in the interests of justice, with $10 costs and disbursements, and motion granted. In our opinion, under all the circumstances, and in the exercise of sound discretion and the interests of justice, the trial of this action should be transferred from Queens County to Sullivan County. Brennan, Acting P. J., Benjamin, Munder and Martuseello, JJ., concur; Rabin, J., dissents and votes to affirm the order.